CUSHING, J.
Where record did not show method used by taxing officers in assessing properties involved at their true value in money, as required by Section 2 of Article XII, Ohio Constitution, nor that method used was different from that employed in assessing other similar property, but testimony of numerous witnesses as to the use of the buildings, their rental value, and obsolescence was considered, held that, in absence of any substantive law defining method of ascertaining value, determination of such officials, passed on by Board of Revision, State Taxing Commission, and Court of Common Pleas, must be affirmed by Court of Appeals.
(Hamilton, PJ., and Buchwalter, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.